DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEI et al. (US 2020/0205065).
Regarding claim 1, WEI teaches a registration process for a slice at a cell by user equipment in a network, the registration process (i.e., the network entity is adapted to transmit the slice support information to the user equipment during a procedure of registration of the user equipment with the communication network, particularly during an initial registration procedure or during a registration update procedure [0019]) comprising: sending by the UE a registration request to the network wherein the registration request comprises a list of neighboring cells corresponding to a set of network slices for authentication access (i.e., the user equipment 402 sends a Registration Request to the RAN 406. This request can comprise information about a network slice that the user equipment 402 wants to initiate and/or information about network slice(s) that the user equipment 402 can or is authorized to use [0129], [0131]-[0132]); in response to sending the registration request, initiating an authentication procedure for authenticating the access between the UE and the network (fig. 4 steps 9-11); allowing, after receiving approval of completion of the authentication procedure, the access and making available to the UE a list of allowed slice identifications (IDs) generated by the access and mobility management function (AMF) wherein the list of the allowed slice IDs comprises the allowed slice IDs with the access based on subscription information (i.e., the user equipment can transmit in step 22 a Registration Complete message to the network entity 414 to acknowledge the registration and/or to acknowledge the reception of the slice support information 416 [0134]-[0136], The user equipment needs to register with the communication network to get authorized to receive services so as to enable mobility tracking and reachability [0123]; the user equipment can receive a list of network slices that are supported (e.g. list of S-NSSAI 206). The network can send the registration area information (e.g. the TAI list 202) to the user equipment together with the supported S-NSSAI(s) 206 of each slice support area in the TAI list (e.g. during the registration procedure). The user equipment can store locally the TAI list 202 and the supported S-NSSAI(s) 206 of each slice support area in the TAI list 202 [0147]); and at the end of the authentication procedure, sending by the AMF a registration accept message to the UE (i.e., IN STEP 21, the network entity (AMF) 414 transmits to the user equipment 402 a Registration Accept message to indicate that the registration has been accepted by the communication network [0132]).
Regarding claim 2, WEI teaches the registration accept message is based on the subscription information and comprises the set of slice accesses allowed wherein the slice accesses allowed excludes the slice accesses that require slice specific authentication ([0135]-[0136]).
Regarding claim 3, WEI further teaches sending, by the UE, the registration accept message upon the completion a notice that comprises the completion of the authentication procedure associated with one or more slices of the set of slice accesses allowed ([0129], [0131]-[0136]).
Regarding claim 8, WEI teaches a computer program product tangibly embodied in a computer-readable storage device and comprising a set of instructions that when executed by a processor perform a method for selective access to multiple available slices of a network from at least one cell by user equipment (UE), the method (i.e., the network entity is adapted to transmit the slice support information to the user equipment during a procedure of registration of the user equipment with the communication network, particularly during an initial registration procedure or during a registration update procedure [0019]) comprising: sending by the UE a registration request to the network wherein the registration request comprises a list of neighboring cells corresponding to a set of network slices for authentication access (i.e., the user equipment 402 sends a Registration Request to the RAN 406. This request can comprise information about a network slice that the user equipment 402 wants to initiate and/or information about network slice(s) that the user equipment 402 can or is authorized to use [0129], [0131]-[0132]); in response to sending the registration request, initiating an authentication procedure for authenticating the access between the UE and the network (fig. 4 steps 9-11); allowing, after receiving approval of completion of the authentication procedure, the access and making available to the UE a list of allowed slice identifications (IDs) generated by the access and mobility management function (AMF) wherein the list of the allowed slice IDs comprises the allowed slice IDs with the access based on subscription information (i.e., the user equipment can transmit in step 22 a Registration Complete message to the network entity 414 to acknowledge the registration and/or to acknowledge the reception of the slice support information 416 [0134]-[0136], The user equipment needs to register with the communication network to get authorized to receive services so as to enable mobility tracking and reachability [0123]; the user equipment can receive a list of network slices that are supported (e.g. list of S-NSSAI 206). The network can send the registration area information (e.g. the TAI list 202) to the user equipment together with the supported S-NSSAI(s) 206 of each slice support area in the TAI list (e.g. during the registration procedure). The user equipment can store locally the TAI list 202 and the supported S-NSSAI(s) 206 of each slice support area in the TAI list 202 [0147]); and at the end of the authentication procedure, sending by the AMF a registration accept message to the UE (i.e., IN STEP 21, the network entity (AMF) 414 transmits to the user equipment 402 a Registration Accept message to indicate that the registration has been accepted by the communication network [0132]).
Regarding claim 9, WEI teaches the registration accept message is based on the subscription information and comprises the set of slice accesses allowed wherein the slice accesses allowed excludes the slice accesses that require slice specific authentication ([0135]-[0136]).
Regarding claim 10, WEI further teaches sending, by the UE, the registration accept message upon the completion a notice that comprises the completion of the authentication procedure associated with one or more slices of the set of slice accesses allowed ([0129], [0131]-[0136]).
Regarding claim 15, WEI teaches a method executed by user equipment (UE) having a processor, memory, and input/output interfaces, wherein the processor is configured to execute instructions stored in the memory to initiate a registration process for a slice at a cell by the UE in a network the method (i.e., the network entity is adapted to transmit the slice support information to the user equipment during a procedure of registration of the user equipment with the communication network, particularly during an initial registration procedure or during a registration update procedure [0019]) comprising: accessing multiple available slices of the network from at least one cell by the user equipment (UE) [0035], [0064] by sending by the UE a registration request to the network wherein the registration request comprises a list of neighboring cells corresponding to a set of network slices for authentication access (i.e., the user equipment 402 sends a Registration Request to the RAN 406. This request can comprise information about a network slice that the user equipment 402 wants to initiate and/or information about network slice(s) that the user equipment 402 can or is authorized to use [0129], [0131]-[0132]); in response to sending the registration request, initiating an authentication procedure for authenticating the access between the UE and the network (fig. 4 steps 9-11); allowing, after receiving approval of completion of the authentication procedure, the access and making available to the UE a list of allowed slice identifications (IDs) generated by the access and mobility management function (AMF) wherein the list of the allowed slice IDs comprises the allowed slice IDs with the access based on subscription information (i.e., the user equipment can transmit in step 22 a Registration Complete message to the network entity 414 to acknowledge the registration and/or to acknowledge the reception of the slice support information 416 [0134]-[0136], The user equipment needs to register with the communication network to get authorized to receive services so as to enable mobility tracking and reachability [0123]; the user equipment can receive a list of network slices that are supported (e.g. list of S-NSSAI 206). The network can send the registration area information (e.g. the TAI list 202) to the user equipment together with the supported S-NSSAI(s) 206 of each slice support area in the TAI list (e.g. during the registration procedure). The user equipment can store locally the TAI list 202 and the supported S-NSSAI(s) 206 of each slice support area in the TAI list 202 [0147]); and at the end of the authentication procedure, sending by the AMF a registration accept message to the UE (i.e., IN STEP 21, the network entity (AMF) 414 transmits to the user equipment 402 a Registration Accept message to indicate that the registration has been accepted by the communication network [0132]).
Regarding claim 16, WEI teaches the registration accept message is based on the subscription information and comprises the set of slice accesses allowed wherein the slice accesses allowed excludes the slice accesses that require slice specific authentication ([0135]-[0136]).
Regarding claim 17, WEI further teaches sending, by the UE, the registration accept message upon the completion a notice that comprises the completion of the authentication procedure associated with one or more slices of the set of slice accesses allowed ([0129], [0131]-[0136]).

Allowable Subject Matter
Claims 4-7, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643